Citation Nr: 0903889	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the bilateral upper extremities, including as secondary to 
service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from July 1964 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDING OF FACT

The veteran does not have carpal tunnel syndrome of the 
bilateral upper extremities that is related to his military 
service or that is secondary to his service-connected 
diabetes mellitus.  


CONCLUSION OF LAW

The veteran does not have carpal tunnel syndrome of the 
bilateral upper extremities that is the result of disease or 
injury incurred in or aggravated by active military service 
or that is secondary to his service-connected diabetes 
mellitus.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008); 38 U.S.C.A. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004, well before the AOJ's initial adjudication of the 
claim.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), since the veteran's claim 
will be denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  The RO also provided a 
statement of the case (SOC) reporting the results of its 
reviews of the issues on appeal and the text of the relevant 
portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran contends that he has carpal tunnel syndrome in 
both arms that is related to his military service, including 
as secondary to his service-connected diabetes mellitus.  The 
veteran's STRs are of record and show no complaints of, or 
treatment for, carpal tunnel syndrome in either arm.

A private medical record from J.H., M.D. dated in November 
2002 shows that the veteran was diagnosed with carpal tunnel 
syndrome.  A medical record from M.E., M.D. also dated in 
November 2002 shows that the veteran was diagnosed with mild 
carpal tunnel syndrome in his left arm, confirmed by an 
electrodiagnostic test.  Neither record contains an opinion 
as to the etiology of the veteran's carpal tunnel syndrome.

A private medical record from G.L., D.O. dated in November 
2004 indicates that the veteran was being treated for carpal 
tunnel syndrome, which developed in 2002.  No opinion was 
given as to the etiology of the veteran's carpal tunnel 
syndrome.

The veteran was afforded a VA examination in February 2005.  
The veteran reported being diagnosed with carpal tunnel 
syndrome in 2002.  An electrodiagnostic test showed no 
evidence of carpal tunnel syndrome.  The examiner's 
impression is that there was no evidence of carpal tunnel 
syndrome as per the examination.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed, or that he 
at least had such a disability as some time during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

As for the veteran's contention that the claimed disability 
is secondary to service-connected type II diabetes mellitus, 
any disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, there is medical evidence that the veteran was 
diagnosed with carpal tunnel syndrome in November 2002, 
supported by an electrodiagnostic test.  However, the most 
recent medical evidence of record, that of the VA examination 
in February 2005, shows that the veteran does not have carpal 
tunnel syndrome.  The examiner's finding was supported by an 
electrodiagnostic test.  There is no current medical evidence 
of the claimed disability.  The Board acknowledges Dr. G.L.'s 
November 2004 letter that reports the veteran's treatment of 
carpal tunnel syndrome, and that that record is dated during 
the pendency of the veteran's claim.  As noted above, service 
connection can still be granted if the evidence shows that 
the veteran at least had such a disability at some time 
during the pendency of the claim.  McClain, supra.  However, 
while there is evidence that shows that the veteran might 
have had carpal tunnel syndrome at some time during the 
pendency of the claim, Dr. G.L.'s record does not relate the 
veteran's carpal tunnel syndrome to either the veteran's 
service or to his service-connected diabetes mellitus.  There 
is no nexus evidence.  Therefore, service connection must be 
denied.

The Board acknowledges the veteran's contention that he has 
carpal tunnel syndrome.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis or cause of the 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the 
veteran's own assertions with respect to carpal tunnel 
syndrome have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have carpal tunnel syndrome that is 
etiologically related to his military service or to his 
service-connected diabetes mellitus.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for carpal tunnel syndrome 
of bilateral upper extremities is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


